DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/21/2021, the application is now in condition for allowance. 


Allowable Subject Matter
Claims 1, 4-13, and 18-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 13 and 18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
in combination with a Stirling cooler including a second hermetically sealed enclosure containing a Stirling cooler expansion space and a Stirling cooler compression space, a second regenerator having a first end and a second end; a second working fluid; a third cylinder and a third piston contained within the Stirling cooler expansion space, wherein the third piston is configured to move within the Stirling cooler expansion when the second working fluid expands; a fourth cylinder and a fourth piston contained within the cooler compression space, wherein the fourth piston is configured to move within the Stirling cooler compression space when the second working fluid contracts; and a thermal storage tank connected to the Stirling cooler expansion space to absorb heat from the cooler expansion space.” as claimed in claim 1, which differs from 
Regarding Claim 13:
The prior art of record does not teach “A method for operating a Stirling duplex cooler, including expanding, by solar heating, a first working fluid within  an engine expansion space of a Stirling engine, the engine expansion space comprising a first piston and a first cylinder, wherein the first piston is connected by a first piston rod to a flywheel, wherein expanding the first working fluid forces the first piston to move within the first cylinder and rotate the flywheel; in combination with driving a Stirling cooler connected to the Stirling engine by: moving, by rotation of the flywheel, a third piston connected to the flywheel and located within a third cylinder of a Stirling cooler expansion space, within the third cylinder towards the flywheel; moving, by the translating of the crankshaft towards the flywheel, a fourth piston through a fourth cylinder of a Stirling cooler compression space; forcing, by the moving of the third piston and the fourth piston, a second working fluid in the Stirling cooler compression space through a second regenerator, connected between the third cylinder and the fourth cylinder, into the Stirling cooler expansion space; cooling the third fluid in the second regenerator; further cooling the third fluid by releasing heat into a thermal absorption tank connected by a heat sink to the third cylinder, wherein the heat sink is immersed in the thermal absorption tank; rotating the flywheel by contraction of the third piston due to the 
Regarding Claim 18:
“A method for operating a Stirling duplex cooler, including: directing solar energy, by a solar concentrator, onto an outer surface of a first cylinder of a Stirling engine expansion space containing a first piston and a first working fluid; heating the first working fluid by the solar energy, wherein heating the first working fluid causes the first working fluid to expand and drive the first piston towards a flywheel operatively connected to the first piston;  in combination with wherein translating the crankshaft towards the flywheel translates a third piston connected to the crankshaft of into a third cylinder of a Stirling cooler compression space to push a second working fluid through a second regenerator into a Stirling cooler expansion space and moves a fourth piston through a fourth cylinder of the Stirling cooler expansion space towards the flywheel, wherein moving the fourth piston towards the flywheel rotates the flywheel in the first direction” as claimed in claim 18, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                         February 17, 2021